In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-354 CV

____________________


IN RE ERIC LINTON




Original Proceeding



MEMORANDUM OPINION 
	Eric Linton filed a petition for writ of mandamus that seeks to compel the trial court
to release to the relator money at issue in a forfeiture proceeding.  Linton complains that
the case has been on file for two years.  He contends the trial court failed to respond to his
March 2007 requests to schedule a hearing and for appointment of counsel.  Linton asks
this Court to compel the trial court to either order the property to be returned to him or to
appoint an attorney to represent Linton in the forfeiture proceeding.  
	Linton provides no authority to support his claim that he is entitled to appointed
counsel to represent him in the forfeiture proceeding.  Furthermore, the relator has not
shown that the trial court unreasonably failed to place the cause on the trial docket.  See
In re Chavez, 62 S.W.3d 225, 229 (Tex. App.-Amarillo 2001) (orig. proceeding). 
Because the relator has not shown his immediate entitlement to mandamus relief, the
petition for writ of mandamus is denied without prejudice.
	PETITION DENIED.	
									PER CURIAM
Opinion Delivered September 6, 2007 
Before McKeithen, C.J., Kreger and Horton, JJ.